Under all the circumstances it would be preferable to have the matter considered de novo and in its entirety by a new board of arbitration. Order entered March 7, 1952, unanimously vacated. Order entered April 18, 1952, unanimously modified accordingly and, as so modified, affirmed, with $20 costs and disbursements to appellant. The appeal from the order entered May 12, 1952, denying the motion to resettle, unanimously dismissed, without costs. Settle order on notice. Present — Peck, P. J., Dore, Cohn and Callahan, JJ.